Citation Nr: 1611995	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  04-32 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected ankle disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected ankle disability.

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected ankle disability.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active duty service from May 1975 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This case was most recently before the Board in March 2010.

The Veteran testified at a Board hearing in July 2007.  In January 2016 the Board notified the Veteran that the Veterans Law Judge who conducted that hearing was no longer employed by the Board and that if the Veteran did not respond request a new hearing within 30 days, the Board would assume that she did not want another hearing and proceed with this matter.  The Veteran did not respond to that letter and it is presumed the Veteran does not desire a new hearing.

The issues of entitlement to service connection for a low back disability, arthritis, and fibromyalgia are REMANDED to the Agency of Original Jurisdiction.





FINDING OF FACT

A private health care provider has essentially indicated that the Veteran's left knee degenerative joint disease and left hip bursitis and tendinitis are chronically worsened by service-connected right ankle and left ankle disability.


CONCLUSIONS OF LAW

1.  Left knee degenerative joint disease has been aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).  

2.  Left hip bursitis and tendinitis has been aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be established for a disability resulting from injury incurred or disease contracted in the line of duty or for aggravation of preexisting injury incurred or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Secondary service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Secondary service connection includes instances in which an established service-connected disability results in additional disability of another disability by means of aggravation.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The regulation which governs claims for secondary service connection, was amended during the pendency of this appeal, effective October 10, 2006.  The current 38 C.F.R. § 3.310(b) sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected is adjudicated.  Because of what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version in effect before the change, which favors the claimant.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's service records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

The Veteran asserts that left knee and left hip disabilities have resulted secondary to her service-connected left and right ankle disabilities.  A December 2009 rating decision granted service connection for a right ankle disability and an April 2010 rating decision granted service connection for a left ankle disability.  Medical records indicate that the Veteran has been diagnosed with left knee degenerative joint disease and left hip bursitis and tendinitis.

In a May 2004 letter, a private doctor stated that the Veteran had been a patient since February 1995.  From the beginning, she had complained of pain of the feet.  

She had wanted to do physical exercise, but had been unable to do even simple walking due to chronic foot pain.  The physician opined, based on experience, that any foot or ankle injury created misalignment in both soft tissue and bony structures, so that proper weight distribution through the feet and legs was lost.  The doctor believed that the Veteran's ankle injuries in 1976 set up a structural misalignment in her lower extremities that was still today causing symptoms.

Based in large part, but not exclusively, on that May 2004 opinion letter, the Board finds that the competent medical evidence shows that the Veteran's left knee arthritis and left hip bursitis have been aggravated by service-connected left and right ankle disabilities.  In addition to that May 2004 letter, it appears to the Board that the February 2009 VA examiner was indicating that the Veteran's left hip and left knee conditions were aggravated by the ankle disabilities.  Moreover, while the January 2012 VA examiner's opinion was negative as to direct causation, there is nothing in the January 2012 VA examiner's report or opinion that dissociated left hip or left knee aggravation by the Veteran's ankle disabilities.

Accordingly, resolving reasonable doubt in favor of the claimant, the Board finds that service connection for aggravation of left hip and left knee disabilities is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left knee degenerative joint disease, aggravated by service-connected disability, is granted.

Service connection for left hip bursitis and tendinitis, aggravated by service-connected disability, is granted.




REMAND

As for the issue of entitlement to service connection for a low back disability, in January 2012 the Veteran underwent a VA examination that was to address the medical matters raised by that claim.  However, the January 2012 VA examiner did not address the matter as to whether the Veteran's low back was aggravated by service-connected disabilities.  As for the issues of entitlement to service connection for arthritis and fibromyalgia, the Board finds that the medical evidence of record is not sufficient to decide those claims.  

Based on the foregoing, the Board finds that the Veteran should be provided a VA examination that addresses these service connection issues.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any outstanding private treatment records pertinent to the remaining claims on appeal.  After any appropriate releases have been signed, all reported private treatment records should be requested.

2.  Obtain and associate with the record the Veteran's complete VA treatment records from April 16, 2015, to the present.

3.  Then, schedule the Veteran for the appropriate VA examinations for the low back, arthritis, and fibromyalgia claims.  The examiner must review the claims file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has low back disability or fibromyalgia that is etiologically related to active service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a low back disability that is proximately due to or the result of service-connected left ankle or right ankle disability.  The examiner should further provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a low back disability that has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected left ankle or right ankle disability.  The examiner is also requested to specifically state whether the Veteran has systemic or rheumatoid arthritis.  If the examiner determines that the Veteran has systemic or rheumatoid arthritis, the examiner is asked to state whether that arthritis was manifest during the Veteran's service or within one year of the Veteran's separation from service in December 1976.  The rationale for all requested opinions should be provided.

4.  Then, readjudicate the claims of entitlement to service connection for a low back disability, arthritis, and fibromyalgia.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


